NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with 
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                 Submitted August 12, 2009
                                  Decided August 12, 2009

                                            Before

                             FRANK H. EASTERBROOK, Chief Judge

                             MICHAEL S. KANNE, Circuit Judge

                             ILANA DIAMOND ROVNER, Circuit Judge

No. 08‐4082

UNITED STATES OF AMERICA,                            Appeal from the United States District 
     Plaintiff‐Appellee,                             Court for the Western District of Wisconsin.

       v.                                            No. 08‐CR‐53‐C‐01

WALTER McCOY,                                        Barbara B. Crabb,
    Defendant‐Appellant.                             Chief Judge.

                                          O R D E R

       Walter McCoy pleaded guilty to distributing crack cocaine, 21 U.S.C. § 841(a)(1), and
was sentenced to 100 months’ imprisonment.  McCoy appeals, but his appointed counsel
has moved to withdraw because he cannot identify any nonfrivolous argument to pursue. 
See Anders v. California, 386 U.S. 738 (1967).  McCoy has not accepted our invitation to
comment on counsel’s motion.  See CIR. R. 51(b).  We confine our review to the potential
issue outlined in counsel’s facially adequate brief.  See United States v. Schuh, 289 F.3d 968,
973‐74 (7th Cir. 2002). 

         Counsel informs us that McCoy does not wish to challenge his guilty plea, so counsel
properly refrains from discussing possible arguments about the voluntariness of the plea or
the adequacy of the plea colloquy.  See United States v. Knox, 287 F.3d 667, 671‐72 (7th Cir.
2002).  
No. 08‐4082                                                                               Page 2


        The district court set a base offense level of 32 because McCoy qualified as a career
offender, see U.S.S.G. § 4B1.1, and subtracted three levels for acceptance of responsibility, see
id. § 3E1.1, for a total offense level of 29.  McCoy’s career‐offender status also resulted in a
criminal history category of VI.  See id. § 4B1.1(b).  Based on the total offense level of 29 and
criminal history category of VI, the guidelines range for imprisonment was 151 to 188
months.  The district court concluded, however, that McCoy’s criminal history category was
overstated because his prior felony convictions occurred in 1995.  See id. § 4A1.3(b)(1).  The
court then sentenced McCoy to 100 months’ imprisonment, explaining that this below‐
guidelines term was reasonable to hold him accountable for his offense.

        The only possible issue evaluated by counsel is whether McCoy could argue that a
100‐month prison sentence is unreasonable.  But that term is more than four years less than
the low end of the guidelines range and is presumptively reasonable.  United States v.
Liddell, 543 F.3d 877, 885 (7th Cir. 2008).  It would be patently frivolous to argue that a
sentence so greatly reduced from the low end of the applicable guidelines range is
unreasonable.  See United States v. Wallace, 531 F.3d 504, 507 (7th Cir. 2008) (“We have never
deemed a below‐range sentence to be unreasonably high.”); United States v. George, 403 F.3d
470, 473 (7th Cir. 2005) (“It is hard to conceive of below‐range sentences that would be
unreasonably high.”).

       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.